EXHIBIT 10.1

COCA-COLA ENTERPRISES INC.

AMENDMENT TO CONSULTING & SEPARATION AGREEMENT


        THIS AMENDMENT (the “Amendment”), by and between COCA-COLA ENTERPRISES
INC., a Delaware corporation (the “Company”), and Summerfield K. Johnston, III
(“Mr. Johnston”).

        WHEREAS, Mr. Johnston resigned from the Company, and the Company and Mr.
Johnston entered into a consulting and separation agreement (the “Agreement”) to
provide Mr. Johnston with separation benefits and to ensure a successful
transition in the Company’s management; and

        WHEREAS, the Company and Mr. Johnston now desire to amend the Agreement
to make a lump-sum payment to Mr. Johnston in lieu of certain amounts that were
to be paid in 2005, 2006, and 2007 under the Agreement.

        NOW, THEREFORE, the parties do hereby amend the Agreement as follows:

    1.        Lump-Sum Payment. The Company will pay to Mr. Johnston as soon as
practicable following the effective date of this Amendment the lump-sum amount
of $559,932. Such lump-sum amount shall be in lieu of (i) the remaining
separation benefits payable under Paragraph 1(b) of the Agreement, (ii) the tax
and financial planning expense reimbursement under Paragraph 4 of the Agreement,
and (iii) the payments with respect to the Company’s bonus program under
Paragraph 5 of the Agreement, and Mr. Johnston agrees and acknowledges that he
shall have no further rights under such provisions of the Agreement.

    2.        Continuation of Agreement Provisions. Except as provided above,
the Agreement shall continue in full force and effect without amendment or
modification, including, but not limited to, Mr. Johnston’s participation in the
Executive Retiree Medical Plan as part of his separation benefits under
Paragraph 6 of the Agreement, the general release contained in Paragraph 9 of
the Agreement, and the noncompetition covenant under Paragraph 10 of the
Agreement.

    3.        Effective Date. This Amendment shall become effective upon the
later of the date last signed below.

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the dates indicated below.

Date:                  11/15/05                    

/S/ SUMMERFIELD K. JOHNSTON, III          
SUMMERFIELD K. JOHNSTON, III Date:                  11/16/05                    
 

COCA-COLA ENTERPRISES INC.

By:  /S/ JOHN J. CULHANE                              








